DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending with claims 1-12 and 17-19 under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al. (US 2014/0248484), hereinafter Bormann.
Regarding claim 1, Borman discloses a method of producing a film web from a “microporous starting film web of thermoplastic material” (abstract, par. 0031 – “breathable” would be “microporous”), comprising at least one low and high-melting point polymer component (abstract) and filler (par. 0031), comprising the following steps: 
(b) heating of the microporous (par. 0031) starting film to a partly molten state where the low-melting point component melts, but the high-melting point component does not melt (abstract, par. 0007, 0032, 0057), and 
(c) cooling down by passing the partly molten film through a cooled nip (par. 0057). 
Borman does not explicitly disclose (a) stretching a starting film web to produce the microporous starting film web, prior to heating and cooling the film web as the stretching occurs in the main embodiment between the heating and cooling rollers (par. 0057) – thus making the difference between the claimed invention and Bormann being the order of steps being performed. 
However, Borman, par. 0045 explains that there are alternate embodiments possible, including: “[t]he stretching procedure is then performed between two heating rollers . . . [t]he 
Thus, in this embodiment, in par. 0045, the order of steps is to first (a) stretch the film web (between two heating rollers), then pass the film to (b) a second heating roller and (c) cooling down the film in a cooling roller nip, which is the same order of steps as in the claimed invention, but for the details about how the heating of the polymer material occurs with respect to the melting point of each component as this embodiment doesn’t describe the particular materials used within the film or how the heating step is conducted as in the claim.
However, it has been held the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. Because Bormann, par. 0045 teaches towards this second embodiment with the order of steps as arranged in the claimed invention, and produces a similar film material product as in the claimed invention, there does not appear to be any unexpected results from having followed the direct suggestion of performing the steps in the order as described in par. 0045 and outlined above which would meet the order as in the claimed invention. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there is a stretching step prior to a heating step and a cooling step as recited in claim 1.   
	Regarding claims 2-3, Borman discloses the subject matter of claim 1, and further discloses that the microporous (par. 0031) starting film web is single-layered or co-extruded and multi-layered (par. 0034).  
	Regarding claims 4 and 17, Borman discloses the subject matter of claim 1, and further discloses that the film is stretched at a ratio of 2:1 and also 3.5:1 in one example within the claimed range (par. 0058). 
Regarding claims 5 and 18-19, Borman discloses the subject matter of claim 1, and further discloses that the starting film web has a filler range of “10-75%” and “40-75%” as measured in the claimed invention (par. 0031), which overlaps with the claimed range of 10-90% as in claim 5 (and the 20-80% of claim 18, and the 30-75% in claim 19). 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have specified the filler material is within a range as is claimed. 
Regarding claim 6, Borman discloses the subject matter of claim 1, and further discloses that the film is breathable (par. 0031) and this is implied by the stretching step above which creates small pores in the material. 
Regarding claim 7, Borman discloses the subject matter of claim 1, but does not explicitly disclose the permeability value of 500-5000 g/m2 as claimed. 
However, Borman discloses each and every other limitation of this claim as drafted, which includes process steps of manipulating of a material having some permeability (is breathable and has gas permeability) (par. 0031), into a product that is limited substantially as claimed in the claimed invention. Accordingly, it would have been obvious to one of ordinary skill in the art to have tested the produced product to measure/specify a permeability of the material within the claimed range as to produce a specific product (par. 0031, 0052) for a specific application as is claimed. 
Regarding claim 8, Borman discloses the subject matter of claim 1, and further discloses the 15-85% range for the low melting point polymer and the 85-15% range of the high melting point polymer (par. 0018) as claimed. 
Regarding claim 9, Borman discloses the subject matter of claim 1, and further discloses the polyethylene as the low melting point component (par. 0020) and polypropylene as the high melting point component (par. 0022). 
	Regarding claim 10, Borman discloses the subject matter of claim 1, and further discloses that the non-woven OR the film web can contact the heater roller (par. 0042) such that in one case where film web contacts the heater roller, the non-woven is not present between the heating cylinder and the film web (it would instead be the film web between the heating roller and the non-woven).
	Regarding claim 11, Borman discloses the subject matter of claim 1, and further disclsoes that the starting film web is produced by blown or cast film material (par. 0022).  
	Regarding claim 12, Borman discloses the subject matter of claim 1, and further discloses that the cooling happens 10 C to 30 C below the melting point of the at least one low-melting point component (par. 0044). 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The double patenting rejection is withdrawn in view of the terminal disclaimer, filed 12/22/2021, and the ground of rejection has changed from 35 U.S.C. 102 to 35 U.S.C. 103. 
Upon further consideration of Bormann, par. 0045 is considered to teach towards the order of steps required in claim 1. The claims do not preclude a first heating step before the first stretching step as drafted under the broadest reasonable interpretation. Accordingly in the reading of the reference above, the second heating roller would then perform step (b) and the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742